Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments appear to be solely directed to Nimbalker, without taking into consideration the disclosure of Sayana, which discloses the newly added claim limitations of claims 35 and 43 as well as new claims 61 and 62.  See Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 35-43, 54-62 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130308504 A1 to Nimbalker; Ajit et al. in view of US 20140126496 A1 to Sayana; Krishna et al.

Re: Claim(s) 35, 43
Nimbalker discloses a wireless transmit/receive unit (WTRU) (Fig. 6)
comprising: a processor (Fig. 6 – 603)


 
determine a total number of resource elements used for the PDSCH transmission 
determine a transport block size (TBS) for the PDSCH transmission based on the total number of resource elements allocated for the PDSCH transmission (Fig. 7 – 720 and 730.  0027 and 0033 - the UE determines a TBS column indicator representative of a number of RBs based on the number of allocated RBs … the UE obtains a TBS from a TBS Table based on the TBS Column Indicator); 
and receive the PDSCH transmission comprising a transport block with the determined TBS receives, using the transport block sized obtained. The transport block size may be used by the encoder (e.g., the encoder for creating PUSCH) in the transmitter or utilized by the decoder (e.g., the decoder for decoding PDSCH) in the receiver).
Nimbalker does/do not appear to explicitly disclose that the DCI also indicates a rate matching configuration for the PDSCH transmission, whereby the WTRU determines the resources needed to be rate matched around and the resources to be used for the PDSCH transmission; the PDSCH transmission being received in accordance with the rate matching configuration indicated in the DCI.
However, attention is directed to Sayana which discloses said limitations (0043 - Zero-power (ZP) CSI-RS, also commonly referred to as muted CSI-RS, are used to protect the CSI-RS resources of another cell, and a UE is expected to rate match (skip for decoding/demodulation) around these resources. Table 23, 0094-0096 - the zero-power CSI-RS configuration applicable can be based on one of the higher layer configured zero-power CSI-RS configurations configured for DCI Format 2C/D. In one example, a two-bit indicator in DCI Format 2C/D may be provided as illustrated in Table 23 … the bit field indicates overall the PDSCH rate matching information and the quasi-colocation (QCL) information.  Fig. 10 – ZP-CSI-RS configuration indicated in a control message (i.e. DCI) which is transmitted to the UE (steps 1000-1010).  UE identifies (i.e. determines) the configuration (step 1020) and identifies a rate matching based on the configuration (step 1025).  See 0102-0106 for Fig. 10 detail).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to incorporate rate matching information within the DCI in order to facilitate rate matching around the CSI-RS resources of other cells.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).
Nimbalker further discloses a method embodiment (Fig. 7) as required by claim 43.

Re: Claim(s) 36, 54
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the rate matching configuration indicates one or more resource elements that are skipped during de-mapping.
However, further attention is directed to Sayana which discloses said limitation (0043 - Zero-power (ZP) CSI-RS, also commonly referred to as muted CSI-RS, are used to protect the CSI-RS resources of another cell, and a UE is expected to rate match (skip for decoding/demodulation) around these resources.  Table 23, 0094-0096 - the zero-power CSI-RS configuration applicable can be based on one of the higher layer configured zero-power CSI-RS configurations configured for DCI Format 2C/D. In one example, a two-bit indicator in DCI Format 2C/D may be provided as illustrated in Table 23 … the bit field indicates overall the PDSCH rate matching information and the quasi-colocation (QCL) information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide incorporate rate matching information within the DCI in order to facilitate rate matching around (i.e. by way of skipping) the CSI-RS resources of other cells.  The motivation for the combination is given Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 37, 55
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the processor is further configured to receive a synchronization signal, and wherein the synchronization signal comprises at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a cell-specific reference signal (CRS), a channel state information reference signal (CSI- RS), or a demodulation reference signal (DMRS).
However, further attention is directed to Sayana which discloses said limitation (0043 - A channel state information (CSI) reference signal (RS) enables channel measurements by a UE).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to receive a CSI-RS to perform channel measurements.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 38, 56
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the rate matching configuration indicates one or more time and/or frequency resources to be rate matched around when receiving the PDSCH transmission.
However, further attention is directed to Sayana which discloses said limitation (0106 - the UE identifies the PDSCH rate matching based on the identified ZP-CSI-RS configuration (step 1025). For example, in step 1025, depending on the DCI format type and antenna port used for PDSCH, UE decides the ZP-CSI-RS to be rate matched around for PDSCH decoding. The UE may use the identified ZP-CSI-RS configuration to identify a rate at which IMR REs are present in the PDSCH transmission. The UE may also identify which REs in the PDSCH transmission are zero power and are not required to be decoded).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to determine the rate matching based on the configuration and rate match around REs (i.e. resource elements) in the PDSCH that are not to be decoded (i.e. skipped per the rate matching).  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 39, 57
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the processor is further configured to perform frequency or timing estimation based on a synchronization signal transmission.
However, further attention is directed to Sayana which discloses said limitation (0042-0046 – implicit - the network 520 needs to know the channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI) supported by the UE to optimize scheduling … A channel state information (CSI) reference signal (RS) enables channel measurements by a UE.  The Examiner points out that the resource elements used for the CSI-RS (see 0045-0046) are for the purposed of allowing the UE to perform a channel measurement.  The Examiner further points out that a resource element (RE) is indicated of a time and frequency, thus performing a channel measurement on an RE would imply measuring a time and frequency).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to perform a channel estimation of CSI-RS.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 40, 58
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the rate matching configuration is indicated by a rate matching indicator that identifies the one or more resource elements that are rate matched around when receiving the PDSCH transmission.
However, further attention is directed to Sayana which discloses said limitation (Table 23, 0095-0096 – two-bit indicated in DCI).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide an indication of the rate matching configuration within the DCI.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 41, 59
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the rate matching configuration is a first rate matching configuration, and wherein the processor is further 
However, further attention is directed to Sayana which discloses said limitation (Table 23, 0095-0096 – two-bit indicator in DCI identifies a particular configuration from the plurality of configurations denoted in Table 23.  0048 - CSI-RS configurations are defined and signaled by higher layers.  The Examiner points out that in order to identify the correct configuration based on a two-bit indicator, the UE would be required to reference the CSI-RS configurations signaled by higher layer signaling).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to use an indicator in a DCI to identify a particular configuration from a plurality of configurations for rate matching.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 42, 60
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.
Nimbalker does/do not appear to explicitly disclose wherein the processor is configured to determine the one or more resources that are rate matched around based 
However, further attention is directed to Sayana which discloses said limitation (see citations and analysis in the rejection of claim 41 and further in 0106 - the UE identifies the PDSCH rate matching based on the identified ZP-CSI-RS configuration (step 1025). For example, in step 1025, depending on the DCI format type and antenna port used for PDSCH, UE decides the ZP-CSI-RS to be rate matched around for PDSCH decoding. The UE may use the identified ZP-CSI-RS configuration to identify a rate at which IMR REs are present in the PDSCH transmission. The UE may also identify which REs in the PDSCH transmission are zero power and are not required to be decoded.  The Examiner points out that per the context of the reference, the REs not decoded/skipped are those REs corresponding to CSI-RS resources for other cells.  Thus those REs that are decoded would implicitly correspond to data intended for the UE).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nimbalker invention by employing the teaching as taught by Sayana to provide the ability to rate match around only those resources not pertaining to PDSCH data for the WTRU.  The motivation for the combination is given by Sayana (0005 - Embodiments of the present disclosure provide methods and apparatuses for configuration of rate matching and interference measurement resources for wireless communication).

Re: Claim(s) 61, 62
Nimbalker in view of Sayana discloses those limitations as set forth in the rejection of claim(s) 35 above.  Further, the limitations of claims 61 and 62 have been addressed as analyzed in the rejection of claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415